Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.
Regarding step 1, claim 1 is a method, claim 12 is computer usable program product, and claim 20 is computer system, so they fall within one of the four statutory categories.
Referring to claim 1, regarding step 2A prong 1, claim 1 is directed to an abstract idea. Claim 1 recites the limitations “receiving a set of Pauli observables”, “initializing a measurement basis, the measurement basis comprising a set of Pauli bases equivalent to a number of qubits of a quantum processor”, “creating a list of a set of Bell basis candidates, each of the set of Bell basis candidates configured to measure at least one of the set of Pauli observables”, “selecting a Bell basis candidate from the set of Bell basis candidates”, and “reconfiguring the measurement basis to replace a subset of the set of Pauli bases with the selected Bell basis candidate.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the 
Referring to claim 1, regarding step 2A prong 2, the claim does not recite any additional elements.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics.  In fact, the specification at paragraphs [0077]-[0098] and Figs. 1-2 describes how the general-purpose processor(s)/microprocessor/computer system are suitable for use with the invention.
 Regarding step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding claims 2-11, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 1.
Referring to claim 12, regarding step 2A prong 1, claim 12 is directed to an abstract idea. Claim 12 recites the limitations “program instructions to receive a set of Pauli observables”, “program instructions to initialize a measurement basis, the measurement basis comprising a set of Pauli bases equivalent to a number of qubits of a quantum processor”, “program instructions to create a list of a set of Bell basis candidates, each of the set of Bell basis candidates configured to measure at least one of the set of Pauli observables”, “program instructions to select a Bell basis candidate from the set of Bell basis candidates”, and “program instructions to reconfigure the measurement basis to replace a subset of the set of Pauli bases with the selected Bell basis candidate.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 12, regarding step 2A prong 2, the claim does not recite any additional elements.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics.  In fact, the specification at paragraph [00116]-[00121] describes how the general-purpose processor(s)/microprocessor/computer system are suitable for use with the invention.
 Regarding step 2B, claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

Referring to claim 20, regarding step 2A prong 1, claim 20 is directed to an abstract idea. Claim 20 recites the limitations “program instructions to receive a set of Pauli observables”, “program instructions to initialize a measurement basis, the measurement basis comprising a set of Pauli bases equivalent to a number of qubits of a quantum processor”, “program instructions to create a list of a set of Bell basis candidates, each of the set of Bell basis candidates configured to measure at least one of the set of Pauli observables”, “program instructions to select a Bell basis candidate from the set of Bell basis candidates”, and “program instructions to reconfigure the measurement basis to replace a subset of the set of Pauli bases with the selected Bell basis candidate.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 20, regarding step 2A prong 2, the claim does not recite any additional elements.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics.  In fact, the specification at paragraph [00116]-[00121] describes how the 
 Regarding step 2B, claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Conclusion

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

4.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the method comprising: 
receiving a set of Pauli observables; 
initializing a measurement basis, the measurement basis comprising a set of Pauli bases equivalent to a number of qubits of a quantum processor; 
creating a list of a set of Bell basis candidates, each of the set of Bell basis candidates configured to measure at least one of the set of Pauli observables; 
selecting a Bell basis candidate from the set of Bell basis candidates; and 
reconfiguring the measurement basis to replace a subset of the set of Pauli bases with the selected Bell basis candidate
features as recited in independent claim 1.  Similar language is used in independent claims 12 and 20.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/ 		Primary Examiner, Art Unit 2182